Citation Nr: 1727972	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  11-00 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder arthritis.

2.  Entitlement to service connection for bilateral elbow arthritis.

3.  Entitlement to service connection for bilateral hip arthritis.

4.  Entitlement to service connection for bilateral ankle arthritis.

5.  Entitlement to service connection for bilateral foot and toe arthritis.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION


The Veteran had 1 month and 20 days of active service, from June 30, 1969, to August 20, 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of March 2009 and July 2009.  In April 2014, the Veteran appeared before the undersigned at a Travel Board hearing for the above listed issues, with the exception of the claim to reopen. 

This matter was remanded in September 2014 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2015, the Veteran perfected his appeal for the claim to reopen service connection for erythematous multiforme.  See VA Form 9.  At that time, he clarified his wish to attend a Travel Board hearing for this remaining issue.  He has not yet received a hearing.  VA records show, however, that he is on the schedule for a Board hearing at the RO.  

The Veteran attended a Travel Board hearing for the issues of bilateral shoulder, elbow, hip, ankle and foot and toe arthritis in April 2014.  The Veteran's testimony focused on the question of direct service connection.  It was noted that the Veteran believed that his arthritis conditions were related to his erythematous multiforme.  He states that erythematous multiforme caused his multiple joint arthritis.  See 2014 Board Hearing Transcript and Correspondence/Treatise Received in March 2017.  He was advised at that time that a claim for service connection for erythematous multiforme was not on appeal, and that his testimony needed to be limited.  Nevertheless, the outcome of the erythematous multiforme claim clearly influences the outcome of the arthritis issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177  (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim). Adjudication of the arthritis issues would be premature and potentially prejudicial to his claims.  Accordingly, these claims must be deferred pending the Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

1. The RO must schedule the Veteran for a Travel Board hearing before a member of the Board regarding the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for erythematous multiforme.  The RO must notify the Veteran of the date and time of the scheduled hearing.  This notification must be documented in the claims file. 
 
2. After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

